BRYAN SCHRODER
United States Attorney

ALLISON O’LEARY
Assistant United States Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Allison.Oleary@usdoj.gov


Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,               )
                                         )
                      Plaintiff,         )
                                         )
        v.                               )
                                         )
 DORIAN DUANE TOPPS, ISAIAH              )   No. 3:20-cr-00012-TMB-DMS
 JAMES CROSS, AND KEVIN                  )
 GLOVER,                                 )
                                         )
                      Defendants.        )


                              MOTION TO UNSEAL CASE

       COMES NOW United States of America, by and through undersigned counsel and

hereby moves to unseal the above referenced case.

//

//




      Case 3:20-cr-00012-TMB-DMS Document 9 Filed 02/25/20 Page 1 of 2
The need for sealing no longer exists. Therefore, the United States requests that this case

ben unsealed.

       RESPECTFULLY SUBMITTED, February 25, 2020, at Anchorage, Alaska.

                                            BRYAN SCHRODER
                                            United States Attorney


                                            s/ Allison O’leary
                                            ALLISON O’LEARY
                                            Assistant United States Attorney




US v. TOPPS
3:20-cr-00012-TMB-DMS                        2

      Case 3:20-cr-00012-TMB-DMS Document 9 Filed 02/25/20 Page 2 of 2
